Blandford, J.
In the statute making it criminal to knowingly and *408wilfully obstruct, resist or oppose any sheriff, coroner or other officer of this state, or other persen duly authorized, in serving or attempting to serve or execute any lawful process, the word “obstruct’’ must be construed with reference to the other words “resist or oppose,” which imply force. The crime consists in obstructing, resisting or opposing an officer, not merely in impeding or defeating the execution of the process with which the officer is armed. Therefore where a sheriff levied on certain oxen, and left them in a field under the care of an agent, and the person claiming to own them, together with another, privately took and carried them to an adjoining county in the absence of the sheriff, this did not constitute the crime of obstructing an officer in the execution of legal process. Code, §4476.
J. C. Bowen; W. A. Lofton, by John C. Reed, for plaintiffs in error.
Robert Whitfield, solicitor general, by J. H. Lumpkin, for the state.
(a) The cattle were rightfully in the possession of the sheriff, and he had such a qualified property in them to make it larceny for any one to take and carry them away with intention to steal them.
Judgment reversed.
Jackson, C. J. dissenting.